Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWABILITY
Response to Supplemental Amendment
Rejoinder
Claims 1-4, 7, 16 of Group I, as currently amended in the supplemental amendment filed on June 3, 2021, are allowable. Claim 8 of Group II, claims 9-13 of Group III, and claims 14-15 of Group IV, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-IV, as set forth in the Office action mailed on September 14, 2020, is hereby withdrawn and the corresponding claims 8-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, JP 2015-215591A, fails to fairly teach or suggest: the liquid crystal aligning agent including the polymer comprising the repeating unit represented by one of the Chemical Formula 1-3, comprising the specific combination of the corresponding Y1, Y2 or Y3, represented by the Chemical Formula    4-2, and the corresponding X1, X2 or X3, represented by one of the Chemical Formula 5, as currently amended in the supplemental amendment filed on June 3, 2021.  More specifically, it fails to teach the corresponding Y1, Y2 or Y3, represented by the Chemical Formula 4-2.  
See Applicant’s arguments in the supplemental response filed on June 3, 2021, and especially those directed to the affidavit included in said response, the comparative data of which demonstrate unexpectedly superior results for the polymer comprising the repeating unit where the corresponding Y1, Y2 or Y3, is represented by at least one of the chemical structures represented by the Chemical Formula 4-2, with the divalent linkages at the 1,3 and the 1,4 positions of the corresponding pyridine rings (Ex. 2 of Table A, page 12 of affidavit), when compared with the prior art polymer comprising the repeating unit in which both of the divalent linkages are at the 1,4 position of each of the pyridine rings (Ex. 1 of Table A, page 12 of affidavit), in terms of a lower percentage of AC after-image (measured, item 3), page 11 of affidavit) and a lower residual DC voltage (measured, item 5), page 12 of affidavit) when the liquid crystal aligning agent comprising the polymer is provided in the form of a liquid crystal alignment film in a liquid crystal cell (page 10 of affidavit).


Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782